Citation Nr: 1207922	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  07-34 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1985 to June 2005, when he retired with more than 20 years of active service.  This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Board Remanded the claim in August 2011.


FINDINGS OF FACT

1.  The Veteran's average hearing loss of no worse than 32.5 decibels in the left ear, and 41.25 decibels of hearing loss in the right ear, together with hearing discrimination scores above 90 percent in each ear, in a quiet room, do not meet the schedular criteria for compensable hearing.

2.  The Veteran's difficulty hearing conversations in noisy environments does not warrant referral for extraschedular evaluation.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.85, Tables VI, VI(A), VII, Diagnostic Code 6100 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to a compensable evaluation for his hearing impairment.  Before addressing the claim on the merits, the Board will address the actions taken by VA to meet its duties to notify and assist the Veteran.

VA's Duties to the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The Veteran seeks a compensable evaluation following an initial grant of service connection for bilateral hearing loss.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Under such circumstances, further notice under section 5103(a) is not required, because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  

The notice provided before the claim for service connection was granted is deemed legally sufficient, since the claim was granted.  Therefore, additional notice as to the claim for an increased initial evaluation is not required, and VA's duty to notify in this case has been satisfied.  

Duty to assist

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 
In this case, service treatment records were associated with the claims file before the claim for service connection was granted.  The Veteran has been afforded several VA examinations, and has submitted private records.  The Veteran has submitted statements on his own behalf.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review may proceed.  

Law governing increased disability evaluations

Disability ratings are intended to compensate reductions in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify various disabilities.  See 38 C.F.R. Part 4.  Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  See 38 C.F.R., Part 4.  If the evidence for and against a claim is in equipoise, the claim will be granted.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.


Schedular evaluation of hearing loss

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85. 

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b). 

Table VI(A), "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VI(A) will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c). 

The "puretone threshold average," as used in Tables VI and VI(A), is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz (Hz), divided by four.  This average is used in all cases (including those in 38 C.F.R. § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VI(A).  38 C.F.R. § 4.85(d). 
Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e). 

There are two provisions under 38 C.F.R. § 4.86 for evaluating exceptional patterns of hearing impairment.  When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hz) is 55 decibels (dB) or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VI(A), whichever results in the higher numeral.  Each ear will be evaluated separately.  That exceptional pattern is not present in this case, since the Veteran's hearing loss does not meet or exceed 55 dB at any frequency tested at any time during this appeal period.  Therefore, no further discussion of this provision is required.

The second exceptional pattern of hearing impairment specially treated under the regulations is present when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hz.  In such a case, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

Analysis, schedular evaluation

The Veteran was afforded VA audiological examination in March 2006.  Evaluation of the right ear revealed puretone thresholds, at 1000, 2000, 3000, and 4000 Hz, of 40, 30, 35, and 35 dB, respectively, with a puretone threshold frequency average of 35 dB.  Speech recognition in the right ear was 100 percent.  Evaluation of the left ear revealed puretone thresholds, at 1000, 2000, 3000, and 4000 Hz, of 20, 15, 30, and 40 dB, respectively, with a puretone threshold frequency average of 26 dB.  Speech recognition in the left ear was 100 percent.  The examiner provided a diagnosis of normal to moderately severe hearing loss.  These puretone thresholds and speech discrimination scores result in a Level I hearing acuity designation for each ear under the applicable regulations.  Level I hearing in each ear is noncompensable.

In a January 2007 statement, the Veteran indicated that he was unable to hear tones at many ranges of the hearing test and that he was told that hearing aids were authorized.  The Veteran disagreed with the noncompensable evaluation.  

The Veteran was afforded a second VA audiological examination in December 2008.  Evaluation of the right ear revealed puretone thresholds, at 1000, 2000, 3000, and 4000 Hz, of 40, 35, 35, and 35 dB, respectively, with a puretone threshold frequency average of 36 dB.  Speech recognition in the right ear was 96 percent.  Evaluation of the left ear revealed puretone thresholds, at 1000, 2000, 3000, and 4000 Hz, of 20, 15, 35, and 45 dB, respectively, with a puretone threshold frequency average of 29 dB.  Speech recognition in the left ear was 96 percent.  These puretone thresholds and speech discrimination scores result in a Level I hearing acuity designation for each ear under the applicable regulations.  Level I hearing in each ear is noncompensable.

Following the August 2011 Board Remand, the Veteran was afforded another VA audiologic examination in September 2011.  Evaluation of the right ear revealed puretone thresholds, at 1000, 2000, 3000, and 4000 Hz, of 40, 40, 45, and 40 dB, respectively, with a puretone threshold frequency average of 41 dB.  Speech recognition in the right ear was 96 percent.  Evaluation of the left ear revealed puretone thresholds, at 1000, 2000, 3000, and 4000 Hz, of 25, 25, 40, and 40 dB, respectively, with a puretone threshold frequency average of 32.5 dB.  Speech recognition in the left ear was 92 percent.  These puretone thresholds and speech discrimination scores result in a Level I hearing acuity designation for each ear under the applicable regulations, which results in a noncompensable evaluation.

The examiner who conducted the 2011 VA examination noted that there was a slight amount of cerumen (ear wax).  Tympanograms could not be obtained.  Bone conduction evaluation was consistent with middle ear pathology.  The examiner noted the Veteran's history of ear infections, fluctuating hearing, and ear surgeries in service.  The Veteran reported constant drainage from his ears, and reported that some days his hearing was worse than other days.  He reported that it was a struggle to communicate, with the most difficulty in noisy environments.  The Veteran reported that he was able to hear better if he turned his better ear (the left ear) toward the speaker.  The Veteran was still a candidate for amplification (hearing aids), which he had previously declined.  The examiner opined that the Veteran's hearing loss and tinnitus should not prevent the Veteran from obtaining and maintaining gainful employment.  

The Board notes that the Veteran has been granted service connection for tinnitus, which is evaluated as 10 percent disabling, and history of otitis media, status post tympanoplasty, and cholesteatoma, status post mastoidectomy, evaluated as noncompensable.  For purposes of information only, the Board notes that a cholesteatoma is a benign growth of epithelial cells, often found in the middle ear and/or mastoid process, commonly resulting from infection that has healed improperly.  Dorland's Illustrated Medical Dictionary 356 (31st ed. 2007).  The growth, although benign, can destroy the bones and tissues of the ear, if untreated.

The Veteran's service-connected bilateral hearing loss has been assigned an initial 0 percent (non-compensable) rating under the provisions of DC 6100.  38 C.F.R. § 4.85.  With mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results, the Veteran's average hearing loss of 32.5 dB in the left ear, and 41.25 dB of hearing loss in the right ear, together with hearing discrimination scores of 92 percent or above in each ear, the Veteran has a Level I hearing loss in each ear under Table VI.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  A Level I hearing loss is each ear is not compensable.  

No hearing threshold was 55 dB or greater, so no provision of 38 C.F.R. § 4.86, used to evaluate exceptional patterns of hearing impairment, is applicable.  See 38 C.F.R. § 4.86(a) (applicable where all pure tone threshold levels were 55 dB or higher at 1000, 2000, 3000 and 4000 Hz), 38 C.F.R. § 4.86(b) (applicable where the pure tone threshold is 70 dB or more at 2000 Hz).  

There is no indication that the speech discrimination test is not appropriate, and no examiner has certified that speech discrimination testing is not appropriate, so use of Table VI(A), used to evaluate hearing impairment based only on pure tone thresholds averages, is not applicable.  38 C.F.R. § 4.85.  The Board notes that application of 38 C.F.R. § 4.85 in this case would result in a noncompensable evaluation, unchanged from the evaluation assigned under Table VI.

The Veteran has been afforded three VA examinations over a period of approximately five years.  Those examinations are consistent, each reflecting that the Veteran has greater hearing loss on the right than on the left, with the examinations as a group reflecting a slight decrease in hearing in each ear over time, showing a decline from a 35 dB loss in the right ear in 2006 to a loss of 41 dB in 2011, and a decline from a 26 dB loss in the left ear in 2006 to an average 32.5 dB loss in the left ear in 2011.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating than the initial noncompensable evaluation currently assigned, since each audiometric examination results in the same designated level under Table VI, a Level I hearing loss for each ear.  Fenderson, supra; see Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The audiometric results of each examination disclose that the Veteran's hearing loss is noncompensable under the schedular criteria.  The evidence is not in equipoise to warrant a higher evaluation.  38 U.S.C.A. § 5107(b).  

Consideration of referral for extraschedular evaluation

The Board must next consider whether the functional loss presented by the Veteran's hearing impairments in daily life warrants referral for extraschedular consideration.  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board must address the matter of referral of a disability to appropriate VA officials for such consideration. 
The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The VA examiner who conducted the 2011 audiometric examination discussed the Veteran's functional loss in detail.  The Board finds that the VA examination report complies with the Board's 2011 Remand and with the interpretation of the regulations set forth in Martinak. 

The Veterans contends that he has drainage from the ears, and that he has more difficulty with hearing some days than others.  There is no medical evidence that the Veteran has manifested draining from the ears since service; cerumen (ear wax) was noted at the time of one examination, but no audiologic examiner noted that the Veteran had drainage.  There is no report that the Veteran has been treated for drainage from either ear since his service discharge.  In any event, there is no indication that drainage from either ear has affected the Veteran's ability to hear since his service discharge.  The Veteran's current evaluation for hearing loss must be based on his current impairment.  The Board finds no evidence that drainage from either ear is not encompassed in the current schedular evaluation, if present.  Thus, this contention does not provide a factual basis for further analysis of referral for extraschedular consideration.   

The audiometric examinations do not confirm the Veteran's subjective contention that he has more difficulty with hearing some days than other days, although the in-service clinical evidence reflects such a finding.  The Veteran is competent to state that his hearing fluctuates, but the Board finds no evidence that fluctuations in the Veteran's hearing are not encompassed in the current schedular evaluation.  Thus, this contention does not provide a factual basis for further analysis of referral for extraschedular consideration.   

The Veteran also contends that his hearing loss and the impairment due to the infections and surgical procedures in service, when considered together, should warrant a compensable evaluation.  The Veteran has not described any impairment due to infections and surgical procedures that is not encompassed in the evaluation based on audiometric examination.  Thus, this contention does not provide a factual basis for further analysis of referral for extraschedular consideration.  To the extent that the infections and surgical procedures in service resulted in tinnitus, the Veteran has been granted service connection for tinnitus, and tinnitus is separately evaluated as 10 percent disabling.  
 
The Veteran contends that he has difficulty communicating, especially in noisy environments, and that contention is entirely credible.  The schedular criteria provide for evaluation of hearing loss based solely on numerical results of audiometric testing conducted in a quiet room.  The Board assumes, for purposes of this case, that this impairment is not encompassed in the results of the audiometric examinations conducted from 2006 to 2011.  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court set forth a three-step analysis the Board must follow in determining whether referral for an extraschedular disability rating is warranted.  The Court held that, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability (step one in the Thun analysis).  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Assuming that difficulty communicating in noisy environments is not encompassed in the schedular criteria, the Board must proceed to step two in the Thun analysis.  Step two in the analysis requires the Board to determine whether the appellant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Id. at 116.  The Veteran stated, in his 2007 substantive appeal, that he had experienced "trouble" at work because of hearing impairment, but has not described a specific effect on employment due to difficulty hearing in noisy environments.  As noted in the evidence, the Veteran compensates for the poorer hearing in the right ear by turning his head to make greater use of the better hearing in the left ear when he is in situations of greatest hearing difficulty.  As noted in the clinical records, the Veteran may also be able to compensate by using hearing aids, although he has not yet attempted to use such aids.  

The examiner who conducted 2011 VA examination opined that the Veteran's hearing and tinnitus, considered together, should not prevent him from obtaining or maintaining gainful employment.  The Board acknowledges that the opinion does not discuss all potential occupations in detail, and notes that the Veteran's hearing loss could impair the Veteran in certain occupations, such, as for example, driving an 18-wheeler, or similar employment which presents a constantly-high noise level and safety concerns related to ability to hear events outside the vehicle.  

There is no evidence that the Veteran's hearing loss has resulted in "marked" interference with employment or any periods of post-service hospitalization.  Since the second prong is not met under the Thun analysis, the case does not meet the criteria for referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of the third prong set forth in the Thun analysis -to determine whether, to accord justice, an extraschedular rating must be assigned.  Id.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied. 



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


